This cause has been pending in this court since the 17th day of October, 1917. No brief has been filed in behalf of plaintiff in error, nor was any appearance made in his behalf on the day the cause was set for submission.
The court has carefully examined the record and finds the proceedings regular in every respect. The evidence is amply sufficient to sustain the conviction, the information states a good charge, and sufficiently supports a conviction of unlawful possession of intoxicating liquors. The instructions of the court were very favorable to the defendant.
For the reasons stated, the judgment of conviction is affirmed.